DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s after final amendment filed on 6/14/2022 has been entered.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. J.E. Bryan Gordy on June 21, 2022.

The application has been amended as follows: 

Claim 1, line 10:  The word “partly” has been replaced with the word - - partial - -.
Claim 1, lines 11-12:  The phrase “wherein the wedge element comprises a spring element positioned between the locking handle and the armrest pole” has been replaced with the phrase - - further comprising a spring element positioned between the locking handle and the armrest pole - -.
Claim 2 has been cancelled.
Claim 10 (NEW) has been added:
Claim 10 (NEW)  The locking device of claim 1, wherein the wedge element comprises the spring element positioned between the locking handle and the armrest pole.
Claims 1, 3 and 6-10 are allowed.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B. MCPARTLIN whose telephone number is (571)272-6854. The examiner can normally be reached M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH B MCPARTLIN/Primary Examiner, Art Unit 3636